PER CURIAM.
Defendant Ivas charged by bill of information with simple burglary in violation of La.R.S. 14:62. After trial by jury beginning on August 25, 1981, he was found guilty as charged. The state then filed an information against him under the multiple offender provisions of La.R.S. 15:529.1. On October 26, 1981, the trial court sentenced defendant as a second offender to a maximum term of twenty-four (24) years’ imprisonment at hard labor. He has now appealed his conviction and sentence to this Court on the basis of two assignments of error.
We have reviewed defendant’s assignment relating to the jury’s verdict and find it without merit. His conviction is therefore affirmed. However, we find that defendant’s commission of the present offense while on probation does not a lone support the trial court’s conclusion that “[t]here’s only one remedy for [this] situation ... the longest confinement possible under the law.” Cf., La.C.Cr.P. Art. 894.1(C); State v. Telsee, 425 So.2d 1251 (La.1983); State v. Jones, 398 So.2d 1049 (La.1981). Accordingly, we vacate defendant’s sentence and remand for resentencing in accord with the guidelines provided by Art. 894.1.
CONVICTION AFFIRMED; SENTENCE VACATED AND CASE RE-/ MANDED. '
LEMMON, J., concurs for the failure to comply with C.Cr.P. 894.1.